Citation Nr: 1740418	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-35 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from May 1983 to May 2007, with additional duty with the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for obstructive sleep apnea.  The Veteran appeared at a January 2016 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In December 2016, the Board remanded the Veteran's claim for additional development of the record.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

In the December 2016 Remand instructions, the Board requested that (1) a copy of the Veteran's DD Form 214 be requested for incorporation into the record and (2) the Veteran be provided a VA obstructive sleep apnea examination conducted by a medical doctor who had not previously examined him.  

The record does not indicate that the Veteran's DD Form 214 was requested and/or incorporated into the record.  In the June 2017 Appellant's Brief, the accredited representative requested that all of the Veteran's service personnel records be requested for incorporation into the record as those military records may show deployment to Iraq or Afghanistan and associated exposure to burn pits, an alleged cause of obstructive sleep apnea.  

The Veteran was provided a January 2017 VA obstructive sleep apnea examination conducted by a VA physician's assistant.  The physician's assistant concluded that the diagnosed obstructive sleep apnea was less likely than not caused by or related to military service.  

The Board requested that the Veteran be provided a VA obstructive sleep apnea examination that was conducted by a medical doctor.  The resulting examination was instead conducted instead by a physician's assistant.  

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that further VA sleep apnea evaluation is required to comply with the prior remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center or the appropriate service entity and request the Veteran's service personnel records, to specifically include all Reports of Separation from the Armed Forces of the United States, DD Form 214, be forwarded for incorporation into the record.  

2.  Schedule the Veteran for a VA examination with a medical doctor to assist in determining the nature and etiology of any identified sleep apnea.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Confirm that the examiner is a medical doctor.

(b)  Diagnose all sleep apnea disabilities found.  

(c)  Is it at least as likely as not (50 percent probability or greater) that any sleep apnea disability had its onset during active service or is related to any incident of service?  The examiner should specifically discuss (1) an August 2003 in-service sleep study, (2) a January 2011 opinion from G. Bullard, P.A., and (3) the January 2016 hearing testimony as to in-service sleep apnea symptoms.  The examiner should discuss the likelihood that the sleep apnea, diagnosed approximately two years after service was present during service.

3.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

